Citation Nr: 1424883	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  12-11 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for bilateral hearing loss from May 2, 2011.

2.  Entitlement to an evaluation in excess of 0 percent for bilateral hearing loss from July 1, 1995 through May 1, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

None



ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to June 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the RO. 

In December 2012, a hearing was held before the undersigned Veterans Law Judge regarding the above mentioned claims.  A transcript of the hearing is available on Virtual VA. 

The Board notes that, in addition to the paper claims file, there is an electronic (Virtual VA and VBMS) claims file associated with the Veteran's claim.  A review of the documents in such file reveals that certain documents, including the December 2012 hearing transcript, are relevant to the issue on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.


FINDING OF FACT

On the record at the December 2012 Board hearing and in an accompanying December 2012 statement, prior to the promulgation of a decision in the appeal, the Board was notified by the Veteran and his representative that they wanted to withdraw the appeals for the issues of entitlement to an evaluation of hearing loss and an earlier effective date. 




CONCLUSION OF LAW

The criteria for withdrawal of the appeals for the issues of entitlement to an evaluation of hearing loss and an earlier effective date by the Veteran and his authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

All questions of law and fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA are subject to review on appeal to the Secretary.  The Board has jurisdiction to make decisions in such appeals.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.101 (2013). 

An appeal to the Board is initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished to the appellant.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  An appeal may be withdrawn by the appellant or by an authorized representative as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a).  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).

In addition, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002). 

In the present case, during the Veteran's 2012 Board hearing and in a written statement, prior to the promulgation of a decision in the appeal, the Veteran's representative indicated that the Veteran wished to withdraw his claims of entitlement to an evaluation of hearing loss and an earlier effective date.  The Board therefore finds that the criteria for withdrawal of an appeal by the appellant have been met with respect to the above claims.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).  Thus, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to this issue and it is dismissed.


ORDER

The issue of entitlement to an evaluation in excess of 30 percent for bilateral hearing loss from May 2, 2011is dismissed.

The issue of entitlement to an evaluation in excess of 0 percent for bilateral hearing loss from July 1, 1995 through May 1, 2011 is dismissed.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


